Doerr, J. (dissenting).
We respectfully dissent on the law. Subdivision 1 of section 3014-b of the Education Law clearly provides that if a school district takes over a program previously provided by BOCES, then “each teacher employed in such a program * * * shall be considered an employee of such school district” (emphasis added). The majority opinion rewrites this legislation by construing section 3014-b to mean that petitioners have no right to fill positions in the respondent school district because petitioners were not “excessed” by the takeover of the BOCES program. The statute, however, does not contain the word “excessed”. The construction propounded by the majority is at odds with the plain wording of the statute. It is not the job of the courts to rewrite statutes or substitute our *38judgment for that of the Legislature (Nettleton Co. v Diamond, 27 NY2d 182, 194; McKinney’s Cons Laws of NY, Book 1, Statutes, § 73).
The proper inquiry is not whether petitioners were ex-cessed, but whether they were affected by the takeover (Matter of Acinapuro v Board of Coop. Educational Servs., 89 AD2d 329, 336). Since BOCES teachers, although not excessed, may nevertheless be affected by a takeover because of a change in the location, composition of their classes or economic benefits, they should be entitled to the rights conferred upon them by section 3014-b.
The majority’s reliance on Matter of Acinapuro v Board of Coop. Educational Servs. (supra), is misplaced. The court therein did not decide whether section 3014-b applied if no teachers are excessed, but only that if teachers are ex-cessed, they are necessarily affected by the takeover and the school district must hire them before hiring anyone else. The court recognized (supra, p 336) that “the over-all statutory aim of providing job protection to teachers who have given years of satisfactory service” is the primary objective of the statute. To deny petitioners herein the positions they seek would frustrate that goal. Petitioner Buenzow was originally employed by respondent in 1968 as a special education teacher and continued in that employment until BOCES took over the program in 1972. At that point she became a BOCES employee, but continued in the same assignment until the school district withdrew from BOCES in 1982. Thus, petitioner has some 14 years seniority in what is essentially the same position, albeit for different employers. Petitioner Condino, likewise, has devoted the past 12 years to working as a special education teacher in the Lewiston-Porter School District. The majority’s holding, nevertheless, produces the anomalous result of conferring greater salary benefits upon probationary teachers hired by the respondent school district than upon petitioners, who have been employed at the school district for over 10 years.
The majority’s reliance on Koch v Putnam-Northern Westchester Bd. of Coop. Educational Servs. (98 AD2d 311) is similarly misplaced. Again, the issue in that case was *39not whether section 3014-b applies if no teachers are excessed, but which BOCES employees should be excessed first.
Since the judgment of Special Term directed a remedial procedure which reasonably implements the statute, we would affirm.
Callahan and Moule, JJ., concur with Hancock, Jr., J. P.; Doerr and Green, JJ., dissent and vote to affirm the judgment in an opinion by Doerr, J.
Judgment reversed, on the law, without costs, and petition dismissed.